202 F.2d 150
BENEFICIAL CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10875.
United States Court of Appeals Third Circuit.
Argued February 5, 1953.
Decided March 3, 1953.

Appeal from the Tax Court of the United States.
Jackson R. Collins, New York City (Edgar D. Baumgartner, New York City, on the brief), for petitioner.
John J. Kelley, Jr., Washington, D. C. (Charles S. Lyon, Asst. Atty. Gen., Ellis N. Slack and Robert N. Anderson, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
We can perceive no error in the decision of the Tax Court. Accordingly, the decision of the Tax Court will be affirmed upon the opinion reported 18 T.C. 396.